SUBSIDIARIES OF TEMPUR-PEDIC INTERNATIONAL INC. Entity StateorCountryof Organization Tempur World, LLC Delaware Tempur Production USA, Inc. Virginia Dawn Sleep Technologies, Inc. Delaware Tempur-Pedic North America, Inc. Delaware Tempur-Pedic Technologies, Inc. Delaware Tempur World Holdings S.L. Spain Dan-Foam ApS Denmark Tempur UK, Ltd. UnitedKingdom Tempur Japan Yugen Kaisha Japan Tempur International Limited United Kingdom Tempur Danmark A/S Denmark Tempur Suomi OY Finland Tempur Norge AS Norway Tempur Sverige AB Sweden Tempur Italia Srl Italy Tempur France SARL France Tempur Holding GmbH Germany Tempur Sleep Center GmbH Germany Tempur Deutschland GmbH Germany Tempur Schweiz AG Switzerland Tempur Pedic Espana SA Spain Tempur Singapore Pte Ltd. Singapore Tempur Benelux B.V. Netherlands Tempur Osterreich GmbH Austria Tempur Australia Pty. Ltd. Australia
